DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This action is a non-final rejection
Claims 1-10 are pending
Claims 1-10 are rejected under 35 USC § 101
Claims 1-10 are rejected under 35 USC § 102

Priority
Acknowledgement is made of Applicant’s claim for a foreign priority date of 4-19-2018 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10-9-2020 and 12-29-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-10] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-10, the claims recite 
Independent Claims 1 and 10 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1 and 10 recite a method and apparatus to set a correlation between an insurance risk and information indicating a physical strength and cognitive function. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “set a correlation 5between an insurance risk and information indicating a physical strength and cognitive function“; belongs to the grouping of mental processes under concepts performed in the human mind  including observation and evaluation as it recites “correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product”. Alternatively it belongs to the grouping of certain methods of organizing human activity under fundamental economic principles or practices including insurance as it recites “correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product”. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claim 1 recites: “a setting unit”; and claim 10 recites: “a processor“; that amount to mere use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, Claim 1 recites: “a setting unit”; and claim 10 recites: “a processor“; that amount to mere use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)) Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-9, dependent on claim 1; are rejected under 35 U.S.C 101 based on similar rationale as claim 1. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit 

Claim 2 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “calculate an insurance risk of the user on a basis of the information indicating the physical strength and cognitive function of the user and the correlation”; it adds to the abstract idea of correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product by correlating insurance risk with the human physical strength and cognitive function of a user without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 2 dependent on claim 1 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 2 recites: “acquire information indicating the physical strength and cognitive function of a user”. This claims amounts to no more than receiving data regarding the physical strength and cognitive function of a user. (refer to MPEP 2106.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 2 dependent on claim 1 amount to mere use of a computer as a tool to implement the abstract idea of claims 1 by reciting “an acquisition unit configured to”; and “a calculation unit configured to“. accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 3 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “calculates the 20insurance risk of the user on a basis of a prediction result of the information indicating the physical strength and cognitive function of the user”; it adds to the abstract idea of correlating insurance risk with the human physical strength and  by calculating the 20insurance risk of the user based on prediction results of the information regarding the physical strength and cognitive function of the user without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “calculates the insurance risk of the user on a basis of a prediction result of the information indicating the physical strength and cognitive function of the user corresponding to an implementation assumption of training for 30improvement of the physical strength and cognitive function”; it adds to the abstract idea of correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product by calculating the 20insurance risk of the user based on prediction results of the information regarding the physical strength and cognitive function of the user after implementing the assumption of training to improve the physical strength and cognitive function without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “calculates the insurance risk of the user on a basis of a prediction 5result of the information indicating the physical strength and cognitive function of the user in each of cases where the user implements the training for improving the physical strength and cognitive function and where the user does not implement the training for 10improvement of the physical strength and cognitive function”; it adds to the abstract idea of correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product by calculating the 20insurance risk of the user based on prediction results of the information regarding the physical strength and cognitive function of the user if the assumption of training to improve the physical strength and cognitive function is not implemented without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

 by calculating the 20insurance risk of the user based on the history of the information indicating the physical strength and cognitive function of the user without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 7 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “calculates the insurance risk of the user on a basis of a history of a result of training implemented by the user for improvement of the physical strength and cognitive function”; it adds to the abstract idea of correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product by calculating the 20insurance risk of the user based on the history of the result of training implemented by the user for improvement of the physical strength and cognitive function without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “generate information for instructing the user to implement the training for improvement of the physical 30strength and cognitive function, on a basis of the information indicating the physical strength and48 cognitive function of the user”; it adds to the abstract idea of correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product by generating information for instructing the user to implement the training to improve the physical 30strength and cognitive function, based on information indicating the physical strength and48 cognitive function of the user without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).



Claim 9 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “a type of the information indicating the 5physical strength and cognitive function used in calculation of an insurance risk is set for each type of insurance for which an insurance risk is calculated”; it adds to the abstract idea of correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product whereby a type of the information indicating the 5physical strength and cognitive function is used in calculation of an insurance risk is set for each type of insurance for which an insurance risk is calculated without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).


Claim Rejections - 35 USC § 102 (a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stempora et. al. (US 2015/0161738 A1) hereinafter “Stempora”.  

Regarding claims 1 and 10 Stempora teaches:
a setting unit configured to set a correlation 5between an insurance risk and information indicating a physical strength and cognitive function.  (See at least [0019] via: “….the risk 

Regarding claim 2 Stempora teaches the invention as claimed as detailed above with respect to claim 1. Stempora also teaches:
an acquisition unit configured to acquire information indicating the physical strength and cognitive function of a user; and (See at least [0014] via: “….information obtained from data sources is used to determine… physical or mental condition…”; in addition see at least [0095] via: “…the contextual information …can be obtained through data sources such as portable or wearable devices, portable or wearable health monitoring devices, activity monitoring devices (such as a smart watch that tracks running information), and external data sources such contextual postings on social networking websites…”)
a calculation unit configured to calculate an insurance risk of the user on a basis of the information 15indicating the physical strength and cognitive function of the user and the correlation. (See at least [0095] via: “… physical and mental age and condition…to be used in the… insurance industry for determining a risk score or cost of health or medical insurance…”) 

Regarding claim 3 Stempora teaches the invention as claimed as detailed above with respect to claims 1 and 2. Stempora also teaches:
wherein the calculation unit calculates the 20insurance risk of the user on a basis of a prediction result of the information indicating the physical strength and cognitive function of the user. (See at least [0068] via: “…the method of generating the risk assessment, the risk score, the underwriting, or the cost of insurance for an individual comprises includes … using predictive factors selected from the group: identifying one or more positive predictive factors or negative predictive factors … such as contextual information…”;  in addition see at least [0019] via: “…contextual information can include…the physical or mental state of the individual…”)

Regarding claim 4 Stempora teaches the invention as claimed as detailed above with respect to claims 1, 2 and 3. Stempora also teaches:
wherein the calculation unit calculates the insurance risk of the user on a basis of a prediction result of the information indicating the physical strength and cognitive function of the user corresponding to an implementation assumption of training for 30improvement of the physical strength and cognitive function. (See at least [0068] via: “…the method of generating the risk assessment, the risk score, the underwriting, or the cost of insurance for an individual comprises includes … steps using predictive factors selected from the group: identifying one or more positive predictive factors or negative predictive factors …such as contextual information…”;  in addition see at least [0019] via: “…contextual information can include…the physical or mental state of the individual…”; in addition see at least [0076] via: “… a resource may be provided to the individual to help modify their behavior and/or improve their cognitive ability. The resource may include training … to … facilitate enhancement of cognitive ability...”)

Regarding claim 5 Stempora teaches the invention as claimed as detailed above with respect to claims 1, 2, 3 and 4. Stempora also teaches:
wherein the calculation unit calculates the insurance risk of the user on a basis of a prediction 5result of the information indicating the physical strength and cognitive function of the user in each of cases where the user implements the training for improving the physical strength and cognitive function and where the user does not implement the training for 10improvement of the physical strength and cognitive function.  (See at least [0073] via: “…one or more positive predictive factors are identified and used for generating the risk assessment, the risk score, the underwriting, or the cost of insurance for an individual. … positive predictive factors are factors that are correlated to a positive decision outcome or positive outcome…”; in addition see at least [0076] via: “… a resource may be provided to the individual to help modify their behavior and/or improve their cognitive ability. The resource may include training … to … facilitate enhancement of cognitive ability...”; in addition see at least [0077] via: “…a punishment system and/or reward system is used to modify the behavior of an individual…”; in addition see at least [0078] via: “…a method of determining or providing a risk assessment, a risk score, … a cost of insurance, … for an individual with insurance comprises one or more punishment systems or reward systems…”)

Regarding claim 6 Stempora teaches the invention as claimed as detailed above with respect to claims 1 and 2. Stempora also teaches:
wherein the calculation unit calculates the 15insurance risk of the user on a basis of a history of the information indicating the physical strength and cognitive function of the 

Regarding claim 7 Stempora teaches the invention as claimed as detailed above with respect to claims 1 and 2. Stempora also teaches:
wherein the calculation unit calculates the insurance risk of the user on a basis of a history of a result of training implemented by the user for improvement of the physical strength and cognitive function.  (See at least [0076] via: “…training …, cognitive enhancement application or tool, behavior modification application or tool, or other resource known to …facilitate enhancement of cognitive ability…offered to the individual and after installing opening the application, the individual's identity is verified (such as by using the built-in camera and facial recognition), and improved … performance is rewarded by discounts to their … insurance…”)

Regarding claim 8 Stempora teaches the invention as claimed as detailed above with respect to claims 1 and 2. Stempora also teaches:
further comprising a generation unit configured to generate information for instructing the user to implement the training for improvement of the physical 30strength and cognitive function, on a basis of the information indicating the physical strength and48 cognitive function of the user.  (See at least [0084] via: “… a method of generating a risk score, a cost of insurance, or a risk score and a cost of insurance for at least one individual includes … encouraging, inducing, or providing resources for modifying the behavior of the individual. … the behavior modification occurs through one or more selected from: … cognitive enhancement (such as engaging in cognitive enhancement activities that could improve cognitive ability or decision-making capabilities); … training, games, or other activities …”)

Regarding claim 9 Stempora teaches the invention as claimed as detailed above with respect to claim 1. Stempora also teaches:
wherein a type of the information indicating the 5physical strength and cognitive function used in calculation of an insurance risk is set for each type of insurance for which an insurance risk is calculated. (See at least [0095] via: “…contextual information and/or 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/PIERRE L MACCAGNO/
Examiner, Art Unit 3697

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697                                                                                                                                                                                                        
15indicating the physical strength and cognitive function of the user and the correlation”; it adds to the abstract idea of correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product by correlating insurance risk with the human physical strength and cognitive function of a user without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 2 dependent on claim 1 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 2 recites: “acquire information indicating the physical strength and cognitive function of a user”. This claims amounts to no more than receiving data regarding the physical strength and cognitive function of a user. (refer to MPEP 2106.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 2 dependent on claim 1 amount to mere use of a computer as a tool to implement the abstract idea of claims 1 by reciting “an acquisition unit configured to”; and “a calculation unit configured to“. accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 3 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “calculates the 20insurance risk of the user on a basis of a prediction result of the information indicating the physical strength and cognitive function of the user”; it adds to the abstract idea of correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product by calculating the 20insurance risk of the user based on prediction results of the information regarding the physical strength and cognitive function of the user without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “calculates the insurance risk of the user on a basis of a prediction result of the information indicating the physical strength and cognitive function of the user corresponding to an implementation assumption of training for 30improvement of the physical strength and cognitive function”; it adds to the abstract idea of correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product by calculating the 20insurance risk of the user based on prediction results of the information regarding the physical strength and cognitive function of the user after implementing the assumption of training to improve the physical strength and cognitive function without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).




Claim 5 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “calculates the insurance risk of the user on a basis of a prediction 5result of the information indicating the physical strength and cognitive function of the user in each of cases where the user implements the training for improving the physical strength and cognitive function and where the user does not implement the training for 10improvement of the physical strength and cognitive function”; it adds to the abstract idea of correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product by calculating the 20insurance risk of the user based on prediction results of the information regarding the physical strength and cognitive function of the user if the assumption of training to improve the physical strength and cognitive function is not implemented without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “calculates the 15insurance risk of the user on a basis of a history of the information indicating the physical strength and cognitive function of the user”; it adds to the abstract idea of correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product by calculating the 20insurance risk of the user based on the history of the information indicating the physical strength and cognitive function of the user without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 7 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “calculates the insurance risk of the user on a basis of a history of a result of training implemented by the user for improvement of the physical strength and cognitive function”; it adds to the abstract idea of correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product by calculating the 20insurance risk of the user based on the history of the result of training implemented by the user for improvement of the physical strength and cognitive function without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).
Claim 8 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “generate information for instructing the user to implement the training for improvement of the physical 30strength and cognitive function, on a basis of the information indicating the physical strength and48 cognitive function of the user”; it adds to the abstract idea of correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product by generating information for instructing the user to implement the training to improve the physical 30strength and cognitive function, based on information indicating the physical strength and48 cognitive function of the user without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 1 amount to mere use of a computer as a tool to implement the abstract idea of claims 1 by reciting “generation unit configured to”. accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).


Claim 9 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “a type of the information indicating the 5physical strength and cognitive function used in calculation of an insurance risk is set for each type of insurance for which an insurance risk is calculated”; it adds to the abstract idea of correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product whereby a type of the information indicating the 5physical strength and cognitive function is used in calculation of an insurance risk is set for each type of insurance for which an insurance risk is calculated without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).


Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stempora (US 2015/0161738-A1) teaches: a method of generating a risk score, a cost of insurance, or a risk score and a cost of insurance for at least one individual that comprises directly monitoring or inferring the risk-related decision-making processes and directly monitoring the resulting decision outcomes for decisions. The method further comprises correlating risk-related decision-making processes and the decisions with the resulting decision outcomes. In addition the method further comprises building cognitive maps for one or more individuals, acquiring contextual data related to the decisions, or prospectively determining a probability of outcome for a risk-related situation using the one or more cognitive maps. In one embodiment, the insurance is automobile insurance and data is obtained through telematics and/or a portable device 
Jiao (US 10,546,339 B2) teaches: a network computing system that implements a health service comprising a health trivia game that connects, over one or more wireless networks, with the computing devices of users of the health service. The network computing system provides sequences of topical health questions and receives corresponding sequences of responses from the users. Based on a correctness of each response, the network computing system determines a predicted health outcome of a respective user of the health service, and generates a health report that is accessible via a user interface of the health trivia game.
Stempora and Jiao however fail to disclose (a) “calculates the insurance risk of the user on a basis of a prediction result of the information indicating the physical strength and cognitive function of the user corresponding to an implementation assumption of training for 30improvement of the physical strength and cognitive function”; (b) “calculates the insurance risk of the user on a basis of a prediction 5result of the information indicating the physical strength and cognitive function of the user in each of cases where the user implements the training for improving the physical strength and cognitive function and where the user does not implement the training for 10improvement of the physical strength and cognitive function”; (c) “calculates the 15insurance risk of the user on a basis of a history of the information indicating the physical strength and cognitive function of the user”; (d) “calculates the insurance risk of the user on a basis of a history of a result of training implemented by the user for improvement of the physical strength and cognitive function”; and (e) “generate information for instructing the user to implement the training for improvement of the physical 30strength and cognitive function, on a basis of the information indicating the physical strength and48 cognitive function of the user” and (f) “a type of the information indicating the 5physical strength and cognitive function used in calculation of an insurance risk is set for each type of insurance for which an insurance risk is calculated”.
Furthermore, there was no prior art found such that could be combined with Stempora or Jiao in order to teach the above limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/
Examiner, Art Unit 3697